                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY



   TAMMY MARIE HAAS and CONRAD
   SZCZPANIAK, individually and
   on behalf of a class of
   similarly situated
   individuals,
                                      Civil No. 08-1102 (NLH/JS)
                Plaintiffs,
                                      OPINION
        v.

   BURLINGTON COUNTY, et al.,

                Defendants.



APPEARANCES:

CARL D. POPLAR
CARL D. POPLAR, P.A.
1010 KINGS HIGHWAY SOUTH
BUILDING ONE
CHERRY HILL, NJ 08034

WILLIAM A. RIBACK
WILLIAM RIBACK, LLC
132 HADDON AVENUE
HADDONFIELD, NJ 08033

DAVID J. NOVACK
BUDD LARNER, PC
150 JOHN F. KENNEDY PARKWAY
CN1000
SHORT HILLS, NJ 07078-0999

Attorneys for Plaintiffs Tammy Marie Haas and Conrad Szczpaniak,
individually and on behalf of a class of similarly situated
individuals.

EVAN H.C. CROOK
CAPEHART & SCATCHARD, P.A.
142 WEST STATE STREET

                                  1
TRENTON, NJ 08608

Attorneys for Defendants Burlington County, Burlington County
Correctional Facility, and Ronald Cox.

HILLMAN, District Judge:

     There are three remaining motions before the Court in this

long-standing action.   The first two motions relate to the

status of Attorney Susan Lask’s pro hac vice admission. 1   The

Poplar Group 2 has moved to vacate Attorney Lask’s pro hac vice

admission (ECF No. 438) while the Novack Group has cross-moved

to voluntarily withdraw Attorney Lask’s admission (ECF No. 444).

The Court also has before it the Poplar Group’s motion to

reconsider 3 the Court’s September 24, 2019 Opinion and Order


1 While the Court’s September 24, 2019 Opinion suggests that
Magistrate Judge Schneider would decide the motions relating to
Attorney Lask’s admission to practice before this Court, for
purposes of judicial economy, this Court will resolve all
pending motions by way of this Opinion and accompanying Order.

2 The Court will refer to the warring factions not by party name,
but rather, and more accurately, by the name of their respective
counsel, who continue to fight over ancillary matters long after
the substantive portion of this action has been resolved.

There are two groups of counsel involved in this case. The
first group includes Carl Poplar and William Riback (“Poplar
Group”), who represent Plaintiff Conrad Szczpaniak. The second
group includes Attorneys David Novack and Susan Lask (“Novack
Group”), who represent Plaintiff Tammy Marie Haas.
Collectively, the Court refers to these two groups as “Class
Counsel[.]”

3 The Poplar Group’s motion appears to seek relief above and
beyond reconsideration of this Court’s September 24, 2019
Opinion and Order. Specifically, in addition to reconsideration
of the September 24, 2019 Opinion and Order, the Poplar Group
                                 2
adopting and accepting Magistrate Judge Schneider’s Report and

Recommendation regarding the allocation of attorneys’ fees

between class counsel.    (ECF No. 449).

    For the reasons expressed below, the Poplar Group’s motion

to vacate Attorney Lask’s pro hac vice admission (ECF No. 438)

will be denied, the Novack Group’s cross-motion to withdraw

Attorney Lask’s pro hac vice admission (ECF No. 444) will be

granted, and the Poplar Group’s motion for reconsideration (ECF

No. 449) will be denied.

    I.   Relevant Background

    On January 31, 2019, this Court granted final settlement

approval in this enduring class action.    (ECF No. 383).    As part

of the settlement, the Court approved a counsel fee and

litigation cost award of $925,000.    See (ECF No. 328 at 7).

Class Counsel, however, could not agree on how to share the

award among themselves.    As such, the Court attempted to

facilitate an amicable resolution of the matter, albeit



seeks consolidation of two pending motions relating to Attorney
Susan Lask’s pro hac vice admission, and perfection of the
record for purposes of appeal which the Poplar Group suggests
requires the filing on the docket of an ex parte memorandum
submitted to the Court during its efforts to facilitate an
amicable resolution of the present dispute. The Poplar Group
fails to explain how such requests are relevant to the motions
pending before this Court. Because the Court finds that these
requests for relief, to the extent they can be so categorized,
do not affect this Court’s determination of whether
reconsideration is appropriate, they will not be addressed
further.
                                  3
unsuccessfully.   After counsel could not amicably resolve the

issue, on September 3, 2019, Magistrate Judge Schneider issued a

Report and Recommendation (the “R&R”) recommending an allocation

of the fee.   (ECF No. 441).   On September 17, 2019, the Poplar

Group filed objections to the R&R, and the Court undertook a de

novo review of it.

    While the Poplar Group’s objections to the R&R remained

pending before this Court, the Poplar Group moved to vacate

Attorney Lask’s pro hac vice admission, citing what this Court

previously described as “troubling findings of Judge Loretta A.

Preska of the Southern District of New York regarding Ms. Lask

and litigation ongoing in that district[.]”    (ECF No. 438); Haas

v. Burlington Cty., 2019 U.S. Dist. LEXIS 162700, *13-14 (D.N.J.

Sept. 24, 2019) (Hillman, J.).    In response, the Novack Group

cross-moved to withdraw Attorney Lask’s pro hac vice admission.

(ECF No. 444).

    On September 24, 2019, this Court issued an Opinion and

Order adopting and affirming the R&R in its entirety.    (ECF Nos.

447 (Opinion) & 448 (Order)).    On October 3, 2019, the Poplar

Group moved for reconsideration of the September 24, 2019

Opinion and Order (the “Motion for Reconsideration”).    (ECF No.

449).   The Novack Group filed opposition on October 18, 2019.

(ECF No. 450).



                                  4
    The pending motions (ECF Nos. 438, 444, & 449) – the last

three remaining in this case - are fully briefed and ripe for

adjudication.

    II.     Discussion

            a. Standard Governing Motion For Reconsideration

     Local Rule 7.1(i) allows a party to file a motion with the

Court requesting the Court reconsider the “matter or controlling

decisions which the party believes the Judge or Magistrate Judge

has overlooked[.]”       Under Local Rule 7.1(i), the moving party

must demonstrate “the need to correct a clear error of law or

fact or to prevent manifest injustice.”       Andreyko v. Sunrise Sr.

Living, Inc., 993 F. Supp. 2d 475, 478 (D.N.J. 2014) (citations

omitted).    In doing so, the moving party must show the

“dispositive factual matter or controlling decisions of law” it

believes the court overlooked in its initial decision.       Mitchell

v. Twp. Of Willingboro, 913 F. Supp. 2d 62, 78 (D.N.J. 2012)

(citations omitted).       A mere disagreement with the Court will

not suffice to show that the Court overlooked relevant facts or

controlling law.    United States v. Compaction Sys. Corp., 88 F.

Supp. 2d 339, 345 (D.N.J. 1999).

            b. The Poplar Group’s Motion for Reconsideration

     The Poplar Group’s Motion for Reconsideration advances four

main arguments, none of which suggest that the Court overlooked

relevant facts or controlling law, but rather rehash arguments

                                     5
previously raised.    Most of the Poplar Group’s arguments focus

on Attorney Lask’s involvement in this case and the relevancy of

such involvement to this Court’s decision to adopt the R&R’s

recommendation regarding fee allocation.    See (ECF No. 449-1

(“Poplar Recon. Br.”) at 2-5).    This Court previously concluded

that Attorney Lask’s involvement in this action and the status

of Ms. Lask’s admission to practice before this Court have “no

direct effect on what portion of the negotiated fee the Novak

Group is entitled to.”    Haas, 2019 U.S. Dist. LEXIS 162700, at

*13.    The Poplar Group fails to identify new facts or

controlling law that would require reconsideration of this prior

decision.

       For the first time, and in a footnote, the Poplar Group

also argues that Magistrate Judge Schneider “lack[ed] the

authority to resolve” the issue of the allocation of attorney’s

fees.    The position now advanced by the Poplar Group directly

contradicts the position it took in objecting to the R&R.

Previously, the Poplar Group acknowledged that “Judge Schneider

is in the best position of any judicial officer to make an

allocation recommendation because he participated in many

aspects of the case and was an eye[-]witness to court activity.”

(Docket No. 442 at 1).    In any event, the Poplar Group’s abrupt

change in position does not warrant reconsideration.



                                  6
     In furthering its argument, the Poplar Group directs this

Court to authority from the Sixth Circuit Court of Appeals for

the proposition that “attorney fee distribution is reviewed

under [a] de novo standard[.]”   (Poplar Recon. Br. at 3, n.1).

The Court interprets the Poplar Group’s argument as suggesting

that reconsideration is appropriate because a de novo standard

of review should be applied to the R&R’s fee allocation

determination.   Reconsideration is not warranted, as the Court

applied the very standard the Poplar Group suggests is required:

          In light of the unique procedural posture of this
     action, the appropriate standard of review to be
     applied by this Court in reviewing the Report and
     Recommendation requires some discussion.

          . . . .

          The topic addressed by the Report and
     Recommendation is the division, amongst Class Counsel,
     of a negotiated lump sum of attorneys’ fees and costs
     previously approved by the Court. Whether the issue
     of awarding attorneys’ fees is dispositive or non-
     dispositive appears unresolved in this District and
     this Circuit. The Court believes that there is much
     to support a conclusion that it is not dispositive.
     As noted, while the award required the approval of the
     Court, it was not a contested issue requiring
     resolution by a jury or the Court. Rather, it came
     before the Court as part of a mediated class action
     settlement. As such, the Court’s resolution of the
     remaining issue of allocation does not affect the
     amount or certainty of the Court’s final judgment.
     However, out of caution, the Court will apply the
     higher standard of review and conduct a de novo review
     of the portions of the Report and Recommendation
     objected to. See City of Long Branch, 866 F.3d at 99.


Haas, 2019 U.S. Dist. LEXIS 162700, at *6-9.

                                 7
     As such, to the extent the Poplar Group argues that

reconsideration is appropriate because this Court failed to

conduct a de novo review of the R&R, that argument lacks merit.

Accordingly, the Motion for Reconsideration will be denied.

            c. Motions Relating To Attorney Lask’s Pro Hac Vice
               Admission

     Attorney Lask’s pro hac vice admission in this action

followed a tortuous path.    On June 30, 2016, Attorney Lask

sought leave to appear pro hac vice.     (ECF No. 206).   For

reasons expressed on the record, on October 18, 2016, this Court

denied Attorney Lask’s motion.    (ECF No. 255).    Attorney Lask

later filed a renewed motion for leave to appear pro hac vice

(ECF No. 283), which Magistrate Judge Schneider ultimately

granted, but with conditions (ECF No. 297).

     Thereafter, on August 27, 2019, Judge Loretta A. Preska of

the United States District Court for the Southern District of

New York entered an order in an unrelated matter recounting

concerning details about Attorney Lask’s actions before that

court. 4   See (Poplar PHV Br. at 5).   As a result, Judge Preska

ordered “the matter [of Attorney Lask’s actions be] referred to

the United States Marshal” for investigation.      See (Poplar PHV

Br. at 5).



4 Because the details of Attorney Lask’s alleged behavior lacks
relevancy to the motions pending before this Court, a
description of that behavior has been consciously and explicitly
excluded from this Opinion.
                                  8
    The Poplar Group moves to vacate Attorney Lask’s pro hac

vice admission referring the Court to Attorney Lask’s behavior

before our sister court in New York.   (ECF No. 438-1 (“Poplar

PHV Br.”) at 2-6).    In response, the Novack Group cross-moves to

withdraw Attorney Lask’s pro hac vice admission.   (ECF No. 444).

    Local Civil Rule 101.1(c) governs pro hac vice admissions in

this district.    The rule provides:

     Any member in good standing of the bar of any court of
     the United States or of the highest court of any
     state, who is not under suspension or disbarment by
     any court . . . may in the discretion of the Court, on
     motion, be permitted to appear and participate in a
     particular case.

L. Civ. R. 101.1(c).

     “Admission pro hac vice is a privilege, and as such, the

privilege may be revoked as a sanction for unethical behavior.”

In re PMD Enters., 215 F. Supp. 2d 519, 531 (D.N.J. 2002)

(citing Johnson v. Trueblood, 629 F.2d 302, 304 (3d Cir. 1980);

Data Systems Analysts, Inc. v. Netplex Group, 187 F.R.D. 181

(D.N.J. 1999)).    As for what behavior may warrant the revocation

of pro hac vice admission, the Third Circuit suggests that, “at

a minimum, a violation of any disciplinary standard applicable

to members of the bar of the court would justify revocation of

pro hac vice status.”    Id. (quoting Johnson, 629 F.2d at 304).

     However, “[r]evocation of pro hac vice status should never

be sought as a litigation tactic.” See Kamienski v. AG of New

Jersey, 2015 U.S. Dist. LEXIS 74122 (D.N.J. June 9, 2015)).


                                  9
       A review of the record before this Court – including the

Poplar Group’s briefing on the Motion for Reconsideration -

suggests that the motion to vacate Attorney Lask’s admission is

being used as a litigation tactic to jockey for position in the

underlying fee dispute.    In fact, the Poplar Group explicitly

asks the Court to “join the PHV revocation . . . motions . . .

with the reconsideration [motion] because as submitted herein

they are interrelated.”    (Poplar Recon. Br. at 5).   They are

not.    As this Court previously determined,

       the status of Ms. Lask’s admission to practice before
       this Court has no direct effect on what portion of the
       negotiated fee the Novak Group is entitled to. The
       troubling findings of Judge Loretta A. Preska of the
       Southern District of New York regarding Ms. Lask and
       litigation ongoing in that district which form the
       primary basis for Mr. Poplar’s application to vacate
       Ms. Lask’s admission notwithstanding, this Court
       previously determined that Mr. Novak could seek such
       assistance in the matter as he felt was necessary to
       litigate the case appropriately. The Court has no
       reason to question his judgment in that regard,
       especially in light of the benefits ultimately
       conferred on the class through the efforts of the
       Novak Group as a whole.

Haas, 2019 U.S. Dist. LEXIS 162700, at *13-14.

       Either way, the Court need not address that issue further.

The Novack Group has moved to voluntarily withdraw Attorney

Lask’s pro hac vice admission, and the Court will grant that

motion. 5


5 The Court takes this opportunity to remind counsel of the
obligations set forth in Local Civil Rule 101.1(c)(1), which
                                 10
    For those reasons, the Poplar Group’s motion to vacate

Attorney Lask’s pro hac vice admission (ECF No. 438) will be

denied, the Novack Group’s cross-motion to withdraw Attorney

Lask’s pro hac vice admission (ECF No. 444) will be granted, and

the Poplar Group’s motion for reconsideration (ECF No. 449) will

be denied.

    An appropriate Order will follow.



Date: October 30, 2019               s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




requires that any motion to appear pro hac vice “shall contain a
statement certifying that no disciplinary proceedings are
pending against the attorney in any jurisdiction and no
discipline has previously been imposed on the attorney in any
jurisdiction” and that “[a]n attorney admitted pro hac vice
shall have the continuing obligation during the period of such
admission promptly to advise the court of the disposition made
of pending charges or of the institution of new disciplinary
proceedings.” L. Civ. R. 101.1(c)(1). Whether Judge Preska’s
order triggered Attorney Lask’s obligation to alert this Court
to pending disciplinary proceedings is an issue this Court need
not presently address. Nonetheless, Attorney Lask must ensure
that any future application to appear before this Court complies
with the Local Civil Rules.


                               11
